DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 18th, 2021.
Applicant's election with traverse of Invention I, claims 1-10, in the reply filed on May 18th, 2021 is acknowledged.  The traversal is on the ground(s) that the invention are not independent or distinct and that they are connected in design, operation, and effect.  In the case of Inventions II and III, the examiner submits that the arguments are persuasive and that the amendments to the claims result in the inventions being intimately connected in design, operation, and effect.  Therefore, the restriction between Inventions II and III is withdrawn and claims 11-20 will now be referred to Invention IV.  However, Inventions I and IV are not intimately connected in design, operation, and effect.  This is not found persuasive because the examiner argues that the inventions are independent or distinct inventions that would require separate classification and text searches to search each of the inventions, creating a serious search burden on the examiner to examine these inventions together.
Invention I, claims 1-10, are drawn to an implement attachment apparatus comprising of at least one lift arm and a counter weight, classified in G01L 5/168.  Limitations that are distinct to this invention and would require a separate classification, status, or field of search include:
at least one lower lift arm affixable to said implement.
at least one lift arm.
at least one top link arm affixable to said implement.
at least one support arm affixable to said ground utility robot.
a gearbox assembly having a first side connectable to said driving apparatus.
a power take-off shaft having a first end connectable to said motor assembly.
all of the limitations recited in claims 2-3, and 5-9. 
Invention IV, claims 11-20, are drawn to an implement attachment and driving system for use with a ground utility robot that can avoid collisions with obstacles, classified in B60Y 2300/09.  Limitations that are distinct to this invention and would require a separate classification, status, or field of search include:
a second side of said gearbox assembly has a power take-off member that is connectable to a first end of a power take-off shaft.
a second side of said motor assembly is connectable to a driving apparatus located on said ground utility robot where said driving apparatus drives said implement.
all of the limitations recited in claims 13-14 and 19-20. 
Each of the limitations listed above are independent and distinct from limitations in other inventions and would require additional classification and text searches, creating a serious search burden for the examiner.  
The requirement is still deemed proper and is therefore made FINAL.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
62/612,297, 16/024,450, and 29/665,575, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
All of the documents claimed priority to do not disclose the following limitations:
a three-point hitch frame comprising:
at least one lower lift arm affixable to said implement;
at least one lift arm;
at least one top link arm affixable to said implement;
at least one support arm affixable to said ground utility robot; where said three-point hitch frame is securable to said ground utility robot;
an electric linear actuator;
a driving apparatus located on said ground utility robot;
a gearbox assembly having a first side connectable to said driving apparatus;
at least one motor assembly connectable to a second side of said gearbox assembly;
a power take-off shaft having a first end connectable to said motor assembly; and
a second end connectable to said implement.
a weight is attached to said first end of said ground utility robot.
all of the limitations recited in claims 2 and 7-9.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 1) how the “driving apparatus” is connected to the “gearbox assembly” and 2) how the first end of the power take-off shaft is connectable to the motor assembly must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: there are numerous reference signs in the specification that are not in the drawings, including 2, 20, 40, 11, 62, 19, among others.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a configuration having two motor assemblies, as Fig 17 is not clear as to how this works as described in the specification.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “909” has been used to designate both detection sensors and a driving apparatus, and reference character “905” has been used to designate both adjustable leveling arms and a lift arm.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 12-14, and 16-17 have few or no labels, making it difficult to easily and clearly understand the content shown in these drawings and in the portion of the specification that describes these drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See Para 0006 and 0007. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1, “a gearbox assembly having a first side connectable to said driving apparatus” is not shown in the specification and therefore does not meet the written description requirement.  It is noted that “a driving apparatus” is mentioned in Para 0090-0091 and 0095 as being Part 806 or being Part 909.  The figures and specification do not teach what connects a gearbox to the driving apparatus.  Additionally, claim 1 also describes the “at least one motor assembly connectable to a second side of said gearbox assembly”, where this motor assembly is described as being Part 901.  A comparison of figures 15 and 11 appears to show box the motor assembly and the driving apparatus being on the same side of the gearbox assembly, as they each appear to be on the side of the gearbox closest to the ground utility robot, therefore the drawings and the specification do not adequately describe this limitation.  In the case that the intended interpretation of “a driving apparatus” is Part 909, 
In regards to claims 2-10, the claims are dependent upon rejected claim 1, and are therefore rejected as dependent upon a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, “a gearbox assembly having a first side connectable to said driving apparatus” is indefinite since there is no written description for this limitations, as discussed in the 112(a) rejection above.  The claim was interpreted as the “driving apparatus” being one or more moveable components such linear actuators, rotatable arms, power take-off shafts and the like, and that these components are located on the gearbox side facing the implement.  
In regards to claim 1, 
In regards to claim 1, it is unclear how a “power take-off shaft” can have a “first end connectable to said motor assembly” and “a second end connectable to said implement” when it appears in Figs 15 that motor assembly 901 is on the side of the gearbox 902 that is away from the power take-off shaft 801, as shown when referenced to Fig 11.  It is unclear how these components are connected, rendering the claim indefinite.  For examination purposes, the claim was interpreted as though the first end of the shaft is connected to the gearbox.  
Claims 6-7 and 9 recites the limitation "said implement apparatus", however this component has not been previously introduced, rendering the claims indefinite.  For examination purposes, the implement apparatus was interpreted as being all or part of the structure that is connected to and moves the implement.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 9 recites the limitation "said first end of said ground utility robot", however, this “first end” has not been introduced in previous claims, rendering the claim indefinite.  For examination purposes, the claim was interpreted as though it read -- a first end of said ground utility robot--.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claims 2-5, 8, and 10, the claims are dependent upon rejected claim 1, and are therefore rejected as dependent upon a rejected claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bering (US 2019/0123617).
In regards to claim 1, Bering teaches of an implement attachment apparatus for use with and attachment to a ground utility robot (Abstract) comprising:
a three-point hitch frame (Para 0023, Fig 3) comprising:
at least one lower lift arm affixable to said implement (Fig 3 Part 74, Para 0025);
at least one lift arm (Fig 3 Part 70, Para 0025);
at least one top link arm affixable to said implement (Fig 3 Part 57, Para 0024);
at least one support arm affixable to said ground utility robot; where said three-point hitch frame is securable to said ground utility robot (Fig 3, Part 50, Para 0024; where the housing 50 is connected to the ground utility robot and therefore the hitch and support arms are affixable to the ground utility robot);
a power take-off system (Para 0027) comprising:
an electric linear actuator (Fig 5 Part 57, Para 0024, where in order for the center link 57 to adjust the tilting of the housing, it can be seen in the figures that this component would be a linear actuator, as it would move inward and outward linearly);
a driving apparatus located on said ground utility robot (Fig 3 Parts 50, 54, 57, 70, 74, 78, 64, Fig 4 Part 96, Para 0024-0025; where the housing 50 is connected to the ground utility robot and therefore the hitch and support arms are affixable to the ground utility robot);
a gearbox assembly having a first side connectable to said driving apparatus (Para 0027, Fig 4, Part 90, 96, 50, Fig 3 Parts 50, 54, 57, 70, 74, 78, 64, Para 0024-0025);

a power take-off shaft (Fig 5 Part 96) having 
a first end connectable to said motor assembly (Para 0027-0028, Fig 5 Parts 90, 91, 96); and
a second end connectable to said implement (Para 0024-0025, 0028, Fig 5 and 6, Part 96, 40, 100; where the implement is attached to the housing 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bering in view of Hyder (US 2017/0245416).
In regards to claim 2, Bering teaches of the implement attachment apparatus of claim 1.
However, Bering does not teach that said three-point hitch frame has a shank that is insertable into a mating receiver on said ground utility robot to securely affix said three-point hitch to said ground utility robot.
Hyder, in the same field of endeavor, teaches of a three-point hitch frame has a shank that is insertable into a mating receiver on said ground utility robot to securely affix said three-point hitch to said ground utility robot (Fig 3 Part 12, Para 0036-0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement attachment apparatus, as taught by Bering, to include a three-point hitch frame having a shank that is inserted into a mating receiver on a ground utility robot, as taught by Hyder, in order to secure the frame to the vehicle body and allow the lower links to move the frame up and down (Hyder Para 0036 and 0038).
In regards to claim 3, Bering in view of Hyder teaches of the implement attachment apparatus of claim of claim 2 where said driving apparatus and said implement are controlled by said ground utility robot (Bering Para 0028, where the generators control the movement of the implement and driving apparatus, and the generator power is controllable by the vehicle operator).
Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bering in view of Hyder as applied to claim 3 above, and further in view of Blackwell et al. (US 2015/0105965; hereinafter Blackwell).
In regards to claim 4, Bering in view of Hyder teach of the implement attachment apparatus of claim 3.  
Bering in view of Hyder do not teach that said ground utility robot utilizes an onboard computer and programmed tasks to control said ground utility robot and said implement.
Blackwell teaches of said ground utility robot utilizes an onboard computer and programmed tasks to control said ground utility robot and said implement (Para 0068 lines 1-12, Para 0095, Abstract, Para 0063, 0015).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement attachment apparatus, as taught by Bering in view of Hyder, to include an onboard computer and programmed tasks to control the utility robot and the implement, as taught by Blackwell, in order to allow the vehicle to attach to different implements without any modifications required and be programmed to perform tasks in a pre-programmed or an on-the-fly manner (Blackwell Para 0085, 0015).
In regards to claim 5, Bering in view of Hyder, further in view of Blackwell teaches of the implement attachment apparatus of claim 4 where said ground utility robot utilizes solar and battery power to power said ground utility robot which is then used to power said power take-off and said implement (Blackwell Para 0137, 0080 lines 22-35).
The motivation of combining Bering, Hyder, and Blackwell is the same as that recited in claim 4 above.  
In regards to claim 6, Bering in view of Hyder, further in view of Blackwell teaches of the implement attachment apparatus of claim 5 where said implement apparatus and said implement are attached to a first end of said ground utility robot (Blackwell Para 0068, 0065 lines 17-39).
The motivation of combining Bering, Hyder, and Blackwell is the same as that recited in claim 4 above.  
In regards to claim 7, Bering in view of Hyder, further in view of Blackwell teaches of the implement attachment apparatus of claim 5 where said implement apparatus and said implement are attached to a second end of said ground utility robot (Blackwell Para 0068, 0065 lines 17-39); and
a weight is attached to said first end of said ground utility robot (Blackwell Para 0062; where if power supplies were placed on a vehicle, it could be placed away from an implement for weight distribution)
The motivation of combining Bering, Hyder, and Blackwell is the same as that recited in claim 4 above.  
In regards to claim 8, Bering in view of Hyder, further in view of Blackwell teaches of the implement attachment apparatus of claim 7 where said weight is at least one battery (Blackwell Para 0062, 0137).
The motivation of combining Bering, Hyder, and Blackwell is the same as that recited in claim 4 above.  
In regards to claim 9, Bering in view of Hyder, further in view of Blackwell teaches of the implement attachment apparatus of claim 5 where said implement apparatus and said implement are attached to said first end of said ground utility robot and a second implement apparatus and a second implement are attached to said second end of said ground utility robot (Blackwell Para 0068, 0065 lines 17-39).
The motivation of combining Bering, Hyder, and Blackwell is the same as that recited in claim 4 above.  
In regards to claim 10, Bering in view of Hyder, further in view of Blackwell teaches of the implement attachment apparatus of claim 5 further comprising a safety system comprising:
at least one sensor on said ground utility robot that senses objects (Blackwell Para 0064);

said safety program begins evasive or precautionary measures if an object is detected that said processing logic deems hazardous (Blackwell Para 0064, 0063, 0015, 0074 lines 10-25).
The motivation of combining Bering, Hyder, and Blackwell is the same as that recited in claim 4 above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bertucci et al. (US 2020/0029490) teaches of a system that can autonomously control an implement and vehicle to perform operations on plants. 
Lussier et al. (US 2020/0296876) teaches of a vehicle with power take-off for an attached work implement connected by a three point hitch.
Noguchi et al. (US 2013/0078071) teaches of a work vehicle with an implement that uses a battery as a counter weight.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/2/2021